FILED
                           NOT FOR PUBLICATION                              NOV 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



J2F PRODUCTIONS INC., a California               No. 11-55681
corporation,
                                                 D.C. No. 2:09-cv-07000-JST-FFM
              Plaintiff-counter-defendant -
Appellant,
                                                 MEMORANDUM *
DOUGLAS JACOBSON, an individual,

              Counter-defendant -
Appellant,

  v.

JASON SARROW, an individual, DBA
E.E. Morris Presents, DBA ICP Films,

              Defendant-counter-claimant -
Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                 Josephine Staton Tucker, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted November 5, 2012 **
                              Pasadena, California

Before: D.W. NELSON and O’SCANNLAIN, Circuit Judges, and GONZALEZ,
District Judge.***

      J2F Productions, Inc., contends that the district court abused its discretion in

refusing to award it attorneys fees as sanctions pursuant to 28 U.S.C. § 1927 or the

court’s inherent powers. We disagree. The district court found that Sarrow’s

attorneys acted neither recklessly nor in bad faith. The record does not support a

conclusion that this was clear error. See Cline v. Indus. Maint. Eng’g &

Contracting Co., 200 F.3d 1223, 1236 (9th Cir. 2000).

      AFFIRMED.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Irma E. Gonzalez, District Judge for the U.S. District
Court for Southern California, sitting by designation.